DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 11/4/2021. Claims 1, 8, 9, and 17-20 are currently pending. Claims 1, 9, and 17 have been amended. The cancelation of claims 2-7 and 10-16 is acknowledged.

Allowable Subject Matter
Claims 1, 8, 9, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the primary reason for allowance is the inclusion of a hinge device comprising an ear of the first block fixedly attached to a planar face of a second block. The closest invention, Sakakibara, as modified by Zepko in the Office Action dated 5/7/2021, teaches a pair of rollers and a pair of roller mounting arrangements, wherein the pair of roller mounting arrangements each comprise bearing blocks and a hinge device. However, Sakakibara (US Re. 34503), as modified by Zepko (US 4357094), does not teach that the hinge comprises an ear of the first block attached to a planar face of a second block. Regarding claim 2, the closest reference, Kikuchi (US 414 5965), teaches a roller mounting arrangement comprising a bearing block and a hinge. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
11/15/2021